


110 HR 6732 IH: To amend title 38, United States Code, to clarify the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6732
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Hall of New York
			 (for himself, Mr. Lewis of Georgia,
			 Mr. Hinchey,
			 Mr. Filner,
			 Mr. Ellison,
			 Mr. Hare, Mr. Courtney, Ms.
			 Zoe Lofgren of California, Mr.
			 Allen, Mr. Van Hollen,
			 Mr. Donnelly, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  meaning of combat with the enemy for purposes of
		  service-connection of disabilities.
	
	
		1.Clarification of meaning of
			 combat with the enemy for purposes of service-connection of
			 disabilities
			(a)ClarificationSection 1154(b) of title 38, United States
			 Code, is amended—
				(1)by striking
			 In the case and inserting (1) In the case;
			 and
				(2)by
			 adding at the end the following new paragraph:
					
						(2)For the purposes of this subsection,
				the term combat with the enemy includes service on active
				duty—
							(A)in a theater of combat operations (as
				determined by the Secretary in consultation with the Secretary of Defense)
				during a period of war; or
							(B)in combat against a hostile force
				during a period of
				hostilities.
							.
				(b)Effective
			 dateParagraph (2) of subsection (b) of section 1154 of title 38,
			 United States Code, as added by subsection (a), shall apply with respect to a
			 claim for disability compensation under chapter 11 of such title pending on or
			 after the date of the enactment of this Act.
			
